*755OPINION

Per Curiam:

This appeal is from a judgment of the district court granting Las Vegas-Tonopah-Reno Stage Line, Inc., a permanent injunction forbidding further dissipation of corporate assets and interference with LTR’s business activities by the named appellants who were defendants below. The judgment also directed the reconveyance to the corporation of described real property, title to which was held in the names of Mary Mikulich and A. W. Blackman, trustee, and which property had wrongfully been purchased with corporate funds.
The record shows that, in varying degrees, the enjoined defendants had participated in the withdrawal of large sums of money from LTR’s corporate account, and were aware of the use of those funds for other than corporate purposes. The financial position of LTR was seriously jeopardized thereby. The wrongful conduct was apparently sparked by an intrafamily dispute which ended up by involving all members of the family corporation.1
Substantial evidence supports the findings of the district court and no errors of law appear to have been committed. The parties concede that an error was committed in computing the credit to which Mary Mikulich is entitled regarding her interest in a parcel of property held in the name of A. W. Blackman, trustee; that her credit should be reflected as $15,-171.40 instead of $24,300.
The judgment below is affirmed as modified.

Sebastian F. Mikulich, president of the corporation, instituted this action against Mary Mikulich (now deceased), the corporate vice-president and Sebastian’s wife, Andrew Mikulich, corporate office managed and Sebastian’s son, Willis B. Smith, Sebastian’s son-in-law, Amelia Smith, Sebastian’s daughter and a member of the board of directors, and A. W. Blackman whose relationship to the other defendants is not evident from the record.